Motion Granted; Abatement Order filed April 18, 2013




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-12-00429-CR
                              NO. 14-12-00432-CR
                                ____________

                    CHARLES ALLEN DONELLY, Appellant

                                        V.

                        THE STATE OF TEXAS, Appellee


                    On Appeal from the 435th District Court
                          Montgomery County, Texas
           Trial Court Cause Nos. 11-12-13328-CR and 11-12-13327-CR


                               ABATEMENT ORDER

      The reporter’s record was filed on June 5, 2012, and November 19, 2012.
On March 25, 2013, appellant filed a motion to abate for a hearing regarding the
filing of a complete reporter’s record. The reporter’s record does not contain voir
dire proceedings or any hearings on pretrial motions. The State has not filed a
response. The motion is granted.

      Rule 34.6 allows correction of inaccuracies in the reporter’s record. Tex. R.
App. P. 34.6. The parties may agree to correct an inaccuracy or, if the parties
cannot agree, the trial court can hold a hearing and make a determination regarding
the alleged inaccuracy and order the court reporter to correct the record. Tex. R.
App. P. 34.6(e)(1)–(2). If a dispute arises regarding the accuracy of the reporter’s
record after the record has been filed in the appellate court, the appellate court may
submit the dispute to the trial court for resolution. Tex. R. App. P. 34.6(e)(3).
Accordingly, we make the following order.

      Pursuant to Texas Rule of Appellate Procedure 34.6, the judge of the 435th
District Court shall (1) immediately conduct a hearing at which the court reporter,
appellant, appellant’s counsel, and state’s counsel shall participate, either in person
or by video teleconference, to determine (a) whether the reporter’s record contains
an inaccuracy; (b) if so, what correction needs to be made to conform the record to
what occurred in the trial court. If the trial judge finds that the reporter’s record is
accurate, the judge shall see that a record of the hearing is made, shall make
findings of fact, and shall order the trial clerk to forward a transcribed record of the
hearing, a videotape or compact disc, if any, containing a recording of the video
teleconference, and a supplemental clerk’s record containing the findings. Those
records shall be filed with the clerk of this court within thirty (30) days of the
date of this order.

      If, however, the trial court finds an inaccuracy in the reporter’s record, the
judge shall order the court reporter to conform the reporter’s record to what
occurred in the trial court and to certify and file a corrected reporter’s record with
the clerk of this court within thirty (30) days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court’s findings and recommendations are filed in this Court. The Court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the Court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing in compliance with this Court=s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date
and notify the parties of such date.



                                       PER CURIAM